KELLY, Judge,
dissenting.
I respectfully dissent. While I, too, believe that the trial court erred by refusing to instruct the jury concerning the flight of Milligan’s alleged companion, see Commonwealth v. Hartey, 424 Pa.Super. 29, 40, 621 A.2d 1023, 1029 (1993), allocatur denied, 540 Pa. 611, 656 A.2d 117 (1994), I disagree with my colleagues’ conclusion that the error was harmless. Given the evidence presented, Milligan was entitled to a flight instruction and the failure to do so constituted reversible error. See Commonwealth v. Birch, 434 Pa.Super. 575, 582, 644 A.2d 759, 762 (1994). Because I would reverse and remand for a new trial, I must dissent.